Citation Nr: 1550835	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities; for substitution or accrued benefits purposes.
 
2.  Entitlement to service connection for breathing problems, to include as due to asbestos exposure; for substitution or accrued benefits purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant 
ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

The Veteran died in November 2012.  The appellant is his surviving spouse and has been properly substituted as the claimant in this case.

In August 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The Board remanded the case in December 2014 for additional development, and has since been returned for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the appellant's service connection claim for breathing problems and sleep apnea.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2014 remand, the Board found prior opinions, dated in January 2010, March 2011, and April 2011, regarding his breathing problems and sleep apnea were inadequate and requested a new opinion.  The claims file was forwarded to a VA examiner in February 2015 who provided a detailed opinion with respect to whether the Veteran's breathing problems and sleep apnea were directly related to service-including the claimed asbestos exposure.  The Board is aware that the February 2015 VA examiner has familiarity with this case and has provided prior opinions regarding these claimed issues.  The case law is specific with respect to the types of opinions that are deemed adequate-especially in secondary service-connected claims.  

As such, the Board requests are more detailed opinion with respect to the question of possible aggravation by a service-connected disability.  The examiner indicated that it was at least as likely as not that the Veteran's breathing problems and sleep apnea "did play some type of role prior to his demise, as these would interfere with his overall well-being and ability to fight chronic disease."  The examiner did not, however, provide an opinion as to whether the Veteran's service-connected disabilities-namely, his Non-Hodgkin's lymphoma-caused or aggravated his breathing problems and sleep apnea.  It appears as though the examiner addressed the opposite-whether the Veteran's breathing problems and sleep apnea aggravated his service-connected chronic diseases.  

As such, the Board finds that a clarification opinion is required with respect to secondary service connection for breathing problems and sleep apnea.  It is important to note that the appellant is already in receipt of service connection benefits for the cause of the Veteran's death due to Non-Hodgkin's lymphoma.  The issue is whether the Veteran would have been entitled to service connection for breathing problems and sleep apnea prior to his death.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the claims file to the February 2015 VA examiner for supplemental opinions regarding the Veteran's sleep apnea and breathing problem claims-both were pending prior to his death.  If the February 2015 examiner is not available, forward the claims file to another appropriate examiner for the requested opinions. 

It is important to note that the purpose of this opinion is to determine the etiology of the Veteran's breathing problems and sleep apnea prior to his death-not to determine whether his breathing problems and sleep apnea caused or contributed to his death.  Importantly, the appellant is already in receipt of death benefits as the Veteran's death was caused by complications related to his Non-Hodgkin's lymphoma.  

The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner is asked to render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's sleep apnea and any other breathing problems were:

a. caused by a service-connected disability (including non-Hodgkin's lymphoma), OR

b. aggravated (chronically worsened) by a service-connected disability (including non-Hodgkin's lymphoma). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary. 
 
3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and all issues on the title page should be readjudicated.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case on all issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




